UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 18, 2012 (April 12, 2012) Cleveland BioLabs, Inc. (Exact Name of Issuer as Specified in Charter) DELAWARE 001-32954 20-0077155 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 73 High Street Buffalo, NY (Zip Code) (Address of Principal Executive Offices) (716) 849-6810 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 12, 2012, the Compensation Committee of the Board of Directors of Cleveland BioLabs, Inc. (the “Company”) adopted and approved the Company’s 2012 Executive Compensation Plan (the “Executive Compensation Plan”).A description of the material terms of the Executive Compensation Plan is attached as Exhibit 10.1 to this report and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibit No. Description 2012 Executive Compensation Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEVELAND BIOLABS, INC. Date: April 18, 2012 By: /s/ Yakov Kogan Name: Yakov Kogan, Ph.D., M.B.A. Title: Interim Chief Executive Officer
